DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/22/2022 and 8/21/2020 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/22/2022”. Applicant's amendments of claim 1, 2, 8,9,10,16; cancellation of claims 3-5,11-13 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 2, 6-10 and 14-17  are pending wherein claims 1, 8 and 16 are independent.
Claim Objections
Claims 1, 8 and 16 are objected to because of the following informalities:  In Claim 1 in line 13 the limitation “thin film transistor” will need to be amended to “thin film transistors” to correspond to limitation in line 9 of the claim. Similarly, for claim 8 in lines 8 and 12; Claim 16 in lines 9 and 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-10 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, 8 and 16, the limitation “the atleast two transparent insulating layers comprise insulating layers in the thin film transistor ad the light emitting layer” renders the claims indefinite since it is not clear how there can be insulating layers in the light emitting layer. Light emitting layer is a layer which emits light of a certain color when activated. Furthermore, based on Figs 1-5 and [0068-0070] of instant Applicant’s disclosure, it is not clear that the insulating layers in the transparent unit (240) extend into the thin film transistors or the light emitting layer.  Clarification is requested. The display comprises light emitting regions 210/220/230 and transparent units 240 formed on the substrate 100 and separated by pixel definition layer 220. The insulating layers in 240, the transparent unit are not formed in the thin film transistor region. However, based on Fig 3 of the instant application, there are insulating layers in the thin film transistor region that extend from the transparent region into the thin film transistor region but these are not part of the transparent unit 240 as disclosed in [0068] and are also not formed in the light emitting layer. Clarification is required. These claims are being examined as best understood to mean that the insulating layers in the transparent unit extend into the thin film transistor region.
Dependent claims 4-7, 17 and 9-10 are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations “extend” "adjacent", "layer", "portion" “in” “on” “directly” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to stretch out in distance/direction” “nearby”, “one thickness lying over or under another”, “an often limited part of a whole” “used as a function word indicating position within limits” “used as a position word to indicate close proximity” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1, 2, 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2019/019656 A1 hereinafter Huang with US 2020/0328373 A1 being used as an English language equivalent) in view of Kim et al (US 2016/0043336 A1 hereinafter Kim).
Regarding Claim 1, Huang discloses in Fig 11 and 12: An organic light emitting diode (OLED) display panel, wherein the display panel comprises a substrate (7) and a transparent display area (T/9) disposed on the substrate, the transparent display area comprises a plurality of pixel units (6 in pixel structure layer 4) and a plurality of transparent units (21T,20T in Fig 11) disposed at intervals; 
wherein each of the pixel units comprises a light emitting structure (OLED) [0044];
wherein each of the transparent units (20T, 21T) comprises a transparent laminate (16/10/11), the transparent laminate formed by extending atleast two transparent insulating layers (10,11) in the light emitting structure adjacent to the transparent unit, the atleast two transparent insulating layers comprise insulating layers in the OLED (See Fig 4 and 12) [0042, 0049, 0052, 0055] (Examiner notes that the insulating layers 10/11 are formed covering OLED), wherein the display panel further comprises an encapsulation structure (12) covering the transparent display area (See Fig 12). 
Huang does not specifically disclose: wherein each of the pixel units comprises a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure; 
wherein the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors; the filter is located on the encapsulation structure.
However, Kim in a similar device teaches in Fig 10: wherein each of the pixel units comprises and a filter (510B/G/R) disposed on the light emitting structure (250 B/G/R in the OLED device), a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure [0028, 0034, 0089]
wherein the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors (See Fig 10); and the OLED comprises the thin film transistor (160) and the light emitting unit (250B/G/R); the filter (510B/G/R) is located on the encapsulation structure (310).
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that each of the pixel units comprises a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure; wherein the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors; and the OLED comprises the thin film transistor and the light emitting unit the filter is located on the encapsulation structure as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 2, Huang and Kim disclose: The display panel according to claim 1.
Huang does not disclose: wherein each of the transparent unit further comprises a first light enhancement unit disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate and spaced apart from the filter.
However, Kim in a similar device teaches in Fig 10: wherein each of the light emitting devices further comprises a first light enhancement unit (330) disposed on the encapsulation structure (310), the first light enhancement unit is located directly above the encapsulation structure and spaced apart from the filter (510 B/G/R). Examiner notes that no structural characteristics of the first light enhancement layer are claimed and hence any layer can read upon the claimed first enhancement layer.
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that each of the transparent unit further comprises a first light enhancement unit disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate and spaced apart from the filter as taught by Kim in Huang’s device since, this provides for a display device with improved resistance to moisture and oxygen due to the presence of an extra layer disposed on the encapsulation layer.

Regarding Claim 7, Huang and Kim disclose: The display panel according to claim 1.
Huang does not disclose: wherein the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure;
 wherein the red light emitting structure comprises a red light emitting layer; 
wherein the blue light emitting structure comprises a blue light emitting layer; 
wherein the green light emitting structure comprises a green light emitting layer.
However, Kim wherein the pixel units comprise a plurality of red pixel units (pixel with 250R), a plurality of green pixel units (pixel with 250G), and a plurality of blue pixel units (pixel with 250B); 
wherein each of the red pixel unit comprises a red light emitting structure (250R) , each of the green pixel units comprises a green light emitting structure (250G), and each of the blue pixel units comprises a blue light emitting structure (250B);
 	wherein the red light emitting structure comprises a red light emitting layer(220R); 
wherein the blue light emitting structure comprises a blue light emitting layer (220B); 
wherein the green light emitting structure comprises a green light emitting layer (220G) [0028,0089].
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; wherein the red light emitting structure comprises a red light emitting layer; wherein the blue light emitting structure comprises a blue light emitting layer; wherein the green light emitting structure comprises a green light emitting layer as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 8, Huang discloses in Fig 11 and 12: An organic light emitting diode (OLED) display panel, wherein the display panel comprises a substrate (7) and a transparent display area (T/9: See Fig 11 and 12) disposed on the substrate, the transparent display area comprises a plurality of pixel units (6 in pixel structure layer 4) and a plurality of transparent units (21T, 21T) disposed at intervals;
wherein each of the transparent units (20T, 21T) comprises a transparent laminate (16/10/11), the transparent laminate formed by extending atleast two transparent insulating layers (10,11) in the light emitting structure adjacent to the transparent unit, the atleast two transparent insulating layers comprise insulating layers in the OLED (See Fig 4 and 12) [0042, 0049, 0052, 0055] (Examiner notes that the insulating layers 10/11 are formed covering OLED), wherein the display panel further comprises an encapsulation structure (12) covering the transparent display area (See Fig 12). 
Huang does not specifically disclose: wherein each of the pixel units comprises a light emitting structure and a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure; wherein the light emitting structure comprises thin film transistors and a light emitting layer; wherein each of the transparent unit further comprises a first light enhancement unit disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate and spaced apart from the filter.
However, Kim in a similar device teaches in Fig 10: wherein each of the pixel units comprises a light emitting structure (250B) and a filter (510B) disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure;
wherein the light emitting structure comprises thin film transistors (160) and a light emitting layer (See Fig 10); and the OLED comprises the thin film transistor (160) and the light emitting unit (250B/G/R); the filter (510B/G/R) is located on the encapsulation structure (310);
wherein each of the light emitting devices further comprises a first light enhancement unit (330) disposed on the encapsulation structure (310), the first light enhancement unit is located directly above the encapsulation structure and spaced apart from the filter (510 B/G/R). Examiner notes that no structural characteristics of the first light enhancement layer are claimed and hence any layer can read upon the claimed first enhancement layer [0028, 0034, 0089]
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that each of the pixel units comprises a light emitting structure and a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure and the transparent unit further comprises a first light enhancement unit disposed on the encapsulation structure, the first light enhancement unit is located directly above the transparent laminate and spaced apart from the filter as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 9, Huang and Kim disclose: The display panel according to claim 8. 
Huang does not disclose: wherein the light emitting layer is corresponding to the thin film transistors.
However, Kim in a similar device teaches in Fig 10: wherein the light emitting layer (220 G/B/R) corresponding to the thin film transistors (160: See Fig 10); [0028, 0034, 0089].
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the light emitting layer is corresponding to the thin film transistors as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 10, Huang and Kim disclose: The display panel according to claim 9, wherein the display panel further comprises an encapsulation structure (12) covering the transparent display area (T/9: See Fig 12). 
Huang does not disclose: the filter is located on the encapsulation structure; wherein a first light enhancement unit is disposed on the encapsulation structure.
However, Kim in a similar device teaches in Fig 10: the filter (510B/G/R) is located on the encapsulation structure (310); wherein a first light enhancement unit (330) disposed on the encapsulation structure (310), Examiner notes that no structural characteristics of the first light enhancement layer are claimed and hence any layer can read upon the claimed first enhancement layer.
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the filter is located on the encapsulation structure; wherein a first light enhancement unit disposed on the encapsulation structure as taught by Kim in Huang’s device since, this provides for a display device with improved resistance to moisture and oxygen due to the presence of an extra layer disposed on the encapsulation layer.

Regarding Claim 15, Huang and Kim disclose: The display panel according to claim 8.
Huang does not disclose: wherein the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure;
 wherein the red light emitting structure comprises a red light emitting layer; 
wherein the blue light emitting structure comprises a blue light emitting layer; 
wherein the green light emitting structure comprises a green light emitting layer.
However, Kim wherein the pixel units comprise a plurality of red pixel units (pixel with 250R), a plurality of green pixel units (pixel with 250G), and a plurality of blue pixel units (pixel with 250B); 
wherein each of the red pixel unit comprises a red light emitting structure (250R), each of the green pixel units comprises a green light emitting structure (250G), and each of the blue pixel units comprises a blue light emitting structure (250B);
 	wherein the red light emitting structure comprises a red light emitting layer(220R); 
wherein the blue light emitting structure comprises a blue light emitting layer (220B); 
wherein the green light emitting structure comprises a green light emitting layer (220G) [0028,0089].
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; wherein the red light emitting structure comprises a red light emitting layer; wherein the blue light emitting structure comprises a blue light emitting layer; wherein the green light emitting structure comprises a green light emitting layer as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.
Regarding Claim 16, Huang discloses in Fig 11 and 12: An electronic device, wherein the electronic device comprises an organic light emitting diode (OLED) display panel and a light sensing unit [a camera: 0041] disposed under the OLED display panel, the display panel comprises a substrate (7) and a transparent display area (T, 9) disposed on the substrate, the transparent display area  comprises a plurality of pixel units (6 in pixel structure layer 4) and a plurality of transparent units (T: See Fig 11) disposed at intervals;
wherein each of the pixel units comprises a light emitting structure (OLED);
wherein each of the transparent units comprises a transparent laminate (16/10/11), the transparent laminate formed by extending at least two transparent insulating layers (10/11) in the light emitting structure (OLED)  adjacent to the transparent unit, the at least two transparent insulating layers comprise insulating layers in the OLED (10 and 11 are formed above and cover the OLED and thus are in the OLED);
wherein the display panel further comprises an encapsulation structure (12) covering the transparent display area (T/9).
Huang does not specifically disclose: wherein each of the pixel units comprises a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure; 
wherein the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors; the filter is located on the encapsulation structure.
However, Kim in a similar device teaches in Fig 10: wherein each of the pixel units comprises a light emitting structure (250B/G/R) and a filter (510B/G/R) disposed on the light emitting structure (an OLED device), a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure [0028, 0034, 0089]
wherein the light emitting structure comprises thin film transistors (160) and a light emitting layer corresponding to the thin film transistors (See Fig 10); and the OLED comprises the thin film transistor (160) and the light emitting unit (250B/G/R); the filter (510B/G/R) is located on the encapsulation structure (310).
References Huang and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang and Kim so that each of the pixel units comprises a light emitting structure and a filter disposed on the light emitting structure, a color of a light retained by the filter is same as a color of a light emitted by the light emitting structure; wherein the light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors; and the OLED comprises the thin film transistor and the light emitting unit the filter is located on the encapsulation structure as taught by Kim in Huang’s device since, display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 17, Huang and Kim disclose:  The electronic device according to claim 16, Huang further discloses in Fig 11 wherein the light sensing unit comprises a camera [0041].

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2019/019656 A1 hereinafter Huang with US 2020/0328373 A1 being used as an English language equivalent) in view of Kim et al (US 2016/0043336 A1 hereinafter Kim) and further in view of Jiao et al (US 20160260785 A1 hereinafter Jiao)
Regarding Claim 6, Huang and Kim disclose: The display panel according to claim 1. 
Huang does not disclose: wherein the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and a red color film layer located above the white light emitting layer; 
wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; 
wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer.
However, Jiao in a similar device teaches that the display device comprises a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and ared color film layer located above the white light emitting layer; 
wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; 
wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer [0003, 0045].
References Huang, Jiao and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang and Kim with the specified features of Jiao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang, Jiao and Kim so that the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and ared color film layer located above the white light emitting layer; wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer as taught by Jiao in Huang’s and Kim’s device since, this is one of the many methods to display devices with OLED comprise transistors to drive the light emitting structures and color filters are formed to emit light as desired by the application on hand.

Regarding Claim 14, Huang and Kim disclose: The display panel according to claim 8.
Huang does not disclose: wherein the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; wherein the red light emitting structure comprises a white light emitting layer and a red color film layer located above the white light emitting layer;
wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer.
However, Jiao in a similar device teaches that the display device comprises a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; 
wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and a red color film layer located above the white light emitting layer; 
wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; 
wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer [0003, 0045].
References Huang, Jiao and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Huang and Kim with the specified features of Jiao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Huang, Jiao and Kim so that the pixel units comprise a plurality of red pixel units, a plurality of green pixel units, and a plurality of blue pixel units; wherein each of the red pixel unit comprises a red light emitting structure, each of the green pixel units comprises a green light emitting structure, and each of the blue pixel units comprises a blue light emitting structure; 
wherein the red light emitting structure comprises a white light emitting layer and a red color film layer located above the white light emitting layer; wherein the blue light emitting structure comprises a white light emitting layer and a blue color film layer located above the white light emitting layer; wherein the green light emitting structure comprises a white light emitting layer and a green color film layer located above the white light emitting layer as taught by Jiao in Huang’s and Kim’s device since, this is one of the many methods to create light of different colors in the OLED arts based on the requirements of the application on hand.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. With regards to Claim 1, Applicant argues in page 7 and para 2 that        “While in Huang, as described in paragraph [0038] of Huang (US 2020/0328373 A1), the display panel includes at least one transparent region T and a display region 9 outside the at least one transparent region T. The plurality of pixels 6 are located in the display region D. That is to say, the at least one transparent region T does not comprise a plurality of pixel units. In addition, since the technology of a blind via is utilized by Huang, there is no doubt that the at least one transparent region T of Huang is not able to display, which is distinct from the present invention. As a result, the feature “the transparent display area comprises a plurality of pixel units” as recited in the amended claims 1 and 8 is not disclosed or taught by Huang.”.
In response, Office respectfully disagrees and notes that the disclosure of the instant application as shown in Fig 3 recites a transparent region 20 (with no metal areas) and a pixel region 10 (with TFTs). Instant application does not specify that the pixel unit areas are transparent. The instant application recites in [0062] transparent display area comprising transparent units (with no metal areas – 20 in Fig 3 and 240 in other Figs) and pixel units (10 in Fig 3 with TFTs and 210/220/230 (light emitting units)). Thus, in conclusion, the transparent display area as claimed is not all transparent but comprises areas i.e the claimed transparent units that are transparent due to the absence of metal structures of the TFT. Huang in Figs 11 and 12 discloses a light emitting device with pixel units (6 in the pixel structure layer 4) and transparent units (T in Fig 12 and 20T and 21T in Fig 11).  Thus, Huang’s display teaches the above mentioned limitation and functions as the display of instant application.
With regards to Claims 1 and 8, Applicant argues in page 7 and para 3 that “On the other hand, since Huang does not disclose or teach that a light emitting structure comprises thin film transistors and a light emitting layer corresponding to the thin film transistors, none of a transparent laminate formed by extending at least two transparent insulating layers in a light emitting structure adjacent to the transparent unit is disclosed. Furthermore, as described in the specification of Huang, the polarizer 16, the first inorganic layer 10, and the organic layer 11 are not transparent insulating layers. Therefore, the features “the transparent laminate formed by extending at least two transparent insulating layers in the light emitting structure adjacent to the transparent unit, the at least two transparent insulating layers comprise insulating layers in the thin film transistor and the light emitting layer” as recited in the amended claims 1 and 8 are not disclosed or taught by Huang.      
In response, the Office respectfully disagrees and notes that Huang discloses an encapsulation layer 5 that comprises sub-layers 10 and 11 that are being used to revite the claimed transparent laminate with atleast two insulating layers. Note that the transparent region T of Huang comprises the encapsulation layer 5 (i.e the transparent laminate stack of 10 and 11) Thus, the transparent laminate formed by extending at least two transparent insulating layers in a light emitting structure adjacent to the transparent unit is disclosed is disclosed by Huang, Huang discloses pixel units 6 in the pixel unit structure 4. Huang does not disclose structural details of the pixel units such as the thin film transistors and the light emitting layer. Prior art reference of Kim is being brought into teach these limitations and as shown in Fig of Kim, the pixel units comprise TFTs 160 and encapsulation layers that are formed in the TFT layer. Please note that 112(b) rejection of the limitation “insulating layers formed in the light emitting layer”. Additionally, Examiner notes that Kim discloses insulating layers formed in the light emitting region (not layer as claimed) since the encapsulation stack 300 of Kim covers the entirety of the display device including the TFTs and the light emitting areas where the light emitting layer 230 is formed.


With regards to Claims 1 and 8, Applicant argues in page 7 and para 4 that “As to Kim, Kim does not disclose or teach a transparent display area comprising a plurality of pixel units, a transparent laminate formed by extending at least two transparent insulating layers in a light emitting structure adjacent to a transparent unit, and a first light enhancement unit disposed on an encapsulation structure and located directly above the transparent laminate. The color filters 510R, 510G, and 510B corresponding to the red sub-pixel 250R, the green sub-pixel 250G, and the blue sub-pixel 250B of Kim are filters but not transparent elements. There is no doubt that the feature “the transparent display area comprises a plurality of pixel units” as recited in the amended claims 1| and 8 is not disclosed or taught by Kim.”.
In response, Office respectfully disagrees and notes that the limitation “a transparent display area comprising a plurality of pixel units, a transparent laminate formed by extending at least two transparent insulating layers in a light emitting structure adjacent to a transparent unit” and “the transparent display area comprises a plurality of pixel units” are taught by Huang as shown in the rejections above. Examiner notes that Kim is being brought into teach the details of the pixel units 6 in Fig 12 of Huang and the light enhancement layer. Examiner notes that no structural characteristics of the first light enhancement layer are claimed and hence any layer can read upon the claimed first enhancement layer. Since the layer 330 of Kim is formed on the encapsulation layer 310 of Kim, the claimed limitations are taught by Kim.
With regards to Claims 1 and 8, Applicant argues in page 8 and para 2 that “On the other hand, although the Examiner regards the organic layer 330 of Kim as a first light enhancement unit, the organic layer 330 is part of the thin-film encapsulation layer 300 but not disposed on the thin-film encapsulation layer 300 and located directly above a transparent laminate. That is to say, the organic layer 330 of Kim cannot be regarded as the first light enhancement unit of the present invention. Therefore, the features “the transparent laminate formed by extending at least two transparent insulating layers in the light emitting structure adjacent to the transparent unit, the at least two transparent insulating layers comprise insulating layers in the thin film transistor and the light emitting layer” as recited in the amended claims 1 and 8 of the present invention and “each of the transparent unit further comprises a first light enhancement unit, the first light enhancement unit is located directly above the transparent laminate and spaced apart from the filter’ as recited in the amended claim 8 are not disclosed or taught by Kim.”.
In response, the Office respectfully disagrees and notes that the limitation ““the transparent laminate formed by extending at least two transparent insulating layers in the light emitting structure adjacent to the transparent unit, the at least two transparent insulating layers comprise insulating layers in the thin film transistor and the light emitting layer” is being disclosed by Huang as shown in the rejections above. Since no structural characteristics of the first light enhancement layer or the encapsulation layer are claimed, any layer can read upon the claimed first enhancement layer as long as they are formed over the TFT structure. Note that the claim does not specify direct contact between layers and hence the limitation “on” and “directly above” are being interpreted broadly per MPEP 2111 and 2111.04 to mean “used as a function word to indicate position in close proximity with” and “in a straight line from”. Thus, since the light enhancement layer is directly above the transparent laminate  in the combined device of Huang (encapsulation layer 12 above the transparent laminate 10 and 11) and Kim (light enhancement layer 330 is above the encapsulation layer 310) and hence the claimed limitations are taught by the combination of Huang and Kim.
With regards to Claims 1 and 8, Applicant argues in page 8 and last para that “In brief, none of Huang and Kim either separately or jointly discloses the features “the transparent display area comprises a plurality of pixel units” and “the transparent laminate formed by extending at least two transparent insulating layers in the light emitting structure adjacent to the transparent unit, the at least two transparent insulating layers comprise insulating layers in the thin film transistor and the light emitting layer” as recited in the amended claims 1 and 8 of the present invention.”
In response, the Office respectfully disagrees and notes that the limitations mentioned above are taught by the combined device of Huang and Kim as shown above and as discussed in the response to arguments above. Therefore, for reasons cited above, the Examiner maintains that Huang in view of Kim enders obvious the claimed invention of claim 1 and claim 8.
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Park reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Huang and Kim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811